Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a common control system for a semi-autonomous and autonomous vehicle based on pseudo driver input.
	Regarding claim 1 the relevant art Kalabic et al. (US Pre-Granted Publication No. US 2020/0307691 A1 hereinafter “Kalabic”) in view of Allis et al (US Pre-Granted Publication No. US 2011/0301786 A1 hereinafter “Allis”) discloses a semi-autonomous and autonomous vehicle (Kalabic [0005]) with a control signal (Kalabic [0005-0008]) to control both vehicle systems (Kalabic [0080-0081]) based on a driver input in semi-autonomous mode (Kalabic [0046]) and pseudo inputs in an autonomous mode (Kalabic [0046] [0057]) but fails to disclose wherein the autonomous and semi-autonomous modes utilize the same algorithms to control the action. Specifically, prior art fails to disclose “A method for controlling a vehicle having an autonomous mode and a semi-autonomous mode, the method comprising the steps of: generating, in response to an input, at least one control signal for controlling the vehicle by a control system, wherein the control system utilizes a common control scheme for controlling the movement of the vehicle in both the semi-autonomous mode and the autonomous mode, wherein the input to the common control scheme is a driver input from a driver when the vehicle is in the semi-autonomous mode and the input to the common control scheme is a pseudo-driver input when the vehicle is in the autonomous mode; wherein algorithms utilized by the common control scheme to generate the at least one control signal remain the same for both the semi-autonomous mode and the autonomous mode; transmitting the at least one control signal to a vehicle motion controller, wherein the vehicle motion controller controls the movement of the vehicle; and wherein the semi-autonomous mode requires the driver to provide input to the control system to perform a maneuvering of the vehicle and the autonomous mode requires no input from the driver to the control system to perform the maneuvering of the vehicle.”. 

	Claims 2-8 are also allowed due to their dependence on claim 1. Claims 9-16 and 17-20 are also allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664